DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-10, 12, 14-16, 20, and new claims 21-29 are presently under consideration by applicant’s amendments to the claims filed with the response dated 21 January 2021. Claims 2-5, 11, 13, and 17-19 are cancelled by applicant’s amendments.
Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and the prior art rejections of record. These rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly filed and amended claims, new prior art was discovered and new issues of indefiniteness were identified by applicants amendments to the claims and thus a new grounds of rejection is set forth below.
Applicant’s arguments where applicable to the new grounds of rejection are addressed below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12, 14-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in lines 13-14 recites “the plurality of cut solar cells being so positioned as to form a plurality of gap areas” but claim 1 recites ”a plurality of solar cell strings” in line 5 and “each solar cell string comprising a plurality of cut solar cells” in line 7. As such, it’s not clear which plurality of cut solar cells are being referenced by the recitation of “the plurality of cut solar cells” in lines 13-14 of claim 1. The scope of claim 1 cannot be determined and is thus rendered indefinite.
Claims 6-10, 12, 14-16 and 21 are also rendered indefinite by depending from indefinite claim 1.

Claim 20 recites the limitation “connecting the cut solar cells in series to form a solar cell string” in line 7 and later recites “laying a surface glass layer, an upper encapsulation layer, a plurality of solar cell strings, a lower encapsulation layer, and a 
Claim 20 further recites the step “bonding material and the component layers into a whole to obtain the photovoltaic module” in lines 18-19, but it’s not clear what claim elements or elements the recitation of “material” in lines 18-19 is meant to reference. Component layers appears to refer to the stack of the surface glass layer, upper encapsulation layer, plurality of solar cell strings, lower encapsulation layer, and back plate, but the recitation for “material” is never explicitly defined in claim 20. Therefore, the scope of claim 20 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, 14-16, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (WO 2018/142544A1, reference made to provided English machine translation), and further in view of Abe et al (JP 2001-094127A, reference made to attached English machine translation) and further in view of Mitchell et al (US 2010/0200045) and in further view of Lee et al (US 2014/0007918).

Regarding claim 1 Ito discloses an apparatus, comprising: a photovoltaic module, comprising: a surface glass layer; an upper encapsulation layer; a solar cell string layer comprising a plurality of solar cell strings; a lower encapsulation layer; and a back plate (Pages 16-17 Lines 649-680, Figs. 19-22 see: glass substrate 21/encapsulant sheet 22a/solar cell array 62 comprises a plurality of five strings/encapsulant sheet 22a/backsheet 23),  
each solar cell string comprising a plurality of solar cells, the solar cells being connected in series by a first electric conductor on a front side, and a second electric conductor on a back side (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cell array 62 comprises a plurality of five strings with cells interconnected on front sides by metal wires 11 and on back sides by metal film 12), a cross-sectional area of the first electric conductor being smaller than a cross-sectional area of the second electric conductor (Pages 16-17 Lines 630-636, 649-680, Figs. 19-22 see: in Example 3 seven metal wires 11 having a diameter of 0.2 mm each and thus a combined cross sectional area of ~0.22 mm2 (0.12*π*7) and metal film 12 having a width of 10 mm and thickness of 0.05 mm has a cross sectional area of 0.50 mm2 (10*0.05) thus the cross sectional area of the metal wires 11 is smaller than that of the metal film 12), the plurality of solar cells being so positioned as to form a plurality of gap areas (Figs. 17-22 see: gap areas formed between adjacent interconnected solar cells 10n and 10p and gap areas formed between adjacent strings of said solar cells, and gap areas formed at the periphery of the solar cell array 62 in the laminated body 64).

Ito teaches the first electric conductor on the front sides of the solar cells can made reflective to reflect light towards the solar cells to improve photovoltaic conversion efficiency (Page 9 Lines 363-367) but Ito does not explicitly disclose if said reflectivity can be the result of a reflective film on a surface of the first electric conductor.
Ito does not explicitly disclose the solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module.
Abe teaches a solar cell module where the solar cells are cut cells divided as half cells or as ¼ cells where Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).
Ito and Abe are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito to employ solar cells divided as half cells or as ¼ cells as the solar cells of Ito as taught by Abe (Abe, paras [0006]-[0009] of the description See Figs. 11-15) as Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).
Mitchell teaches solar cell interconnects having non-flat wires with an added coating to enhance the optical reflective properties of the wires to more efficiently reflect light onto the solar cells (Mitchell, [0010], [0070], [0075], Figs. 2A, 2D and 2G see: wires 
Mitchell and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito in view of Mitchell to include a reflective film on a surface of the first electric conductors (wires 11) of Ito as taught by Mitchell (Mitchell, [0010], [0070], [0075], Figs. 2A, 2D and 2G see: wires 214 and 256D can include an added coating to enhance the optical reflective properties of the wires) for the express purpose of enhancing the optical reflective properties of the wires to more efficiently reflect light onto the solar cells as taught by Mitchell (Mitchell, [0070]).
Lee teaches a photovoltaic module including solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 500 between adjacent photovoltaic cells 400 have a reflective portion 700 arranged to reflect light back towards photovoltaic cells 400).
Lee and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito in view of Lee to include a reflective portion in the solar cell gap areas of Ito as taught by Lee (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 500 between adjacent photovoltaic cells 400 have a reflective portion 700 arranged to reflect light back 

Regarding claim 6 modified Ito discloses the apparatus according to claim 1, wherein the plurality of cut solar cells in the solar cell string comprise P-type cells and N-type cells (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells n-type cells 10n and p-type cells 10p).  

Regarding claim 7 modified Ito discloses the apparatus according to claim 6, wherein the P-type cells and the N-type cells are arranged alternately (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells n-type cells 10n and p-type cells 10p arranged in an alternating manner).  

Regarding claim 8 modified Ito discloses the apparatus according to claim 6, wherein P-type cells and the N-type cells that are adjacent to each other are connected to each other by the first electric conductor on the front sides thereof and are connected to each other by the second electric conductor on the back sides thereof (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells 10n and 10p interconnected over a front side by metal wires 11 and interconnected over a back side by metal film 12).  

Regarding claim 9 modified Ito discloses the apparatus according to claim 6, wherein P-type cell and N-type cell that are adjacent to each other are connected to 

Regarding claim 10 modified Ito discloses the apparatus according to claim 1, wherein the first electric conductor and the second electric conductor have different cross sections (Pages 16-17 Lines 649-680, Figs. 19-22 see: metal wires 11 and metal film 12 have different cross sections as metal wires 11 have a circular cross section and ribbon shaped metal film 12 has a rectangular cross section).   

Regarding claim 12 modified Ito discloses the apparatus according to claim 1, wherein the second electric conductor is tin-coated copper strips (Pages 16-17 Lines 649-680, Figs. 19-22 see: metal film 12 comprises a tin (Sn)-plated copper foil) and Ito teaches the first electric conductor comprising a metal paste (Page 10 Line 406-415, Figs. 19-22 see: wires 11 include a metal paste to adhere them to solar cells).

Regarding claim 14 modified Ito discloses the apparatus according to claim 1, and Abe further teaches wherein a cut solar cell of the plurality of solar cells is a half-cell or a 1/n-cell, wherein n is greater than or equal to 3 (Abe, paras [0006]-[0009] of the description See Figs. 11-15 see: cut cells divided as half cells or as ¼ cells).

Regarding claim 15 modified Ito discloses the apparatus according to claim 1, and Abe further teaches wherein the plurality of cut solar cells in the same solar cell 

Regarding claim 16 modified Ito discloses the apparatus according to claim 1, wherein the upper encapsulation layer and lower encapsulation layer are made from ethylene vinyl acetate copolymer, polyolefin, polyvinyl butyral, or silicone (Pages 16-17 Lines 644, 649-680, Figs. 19-22 see: encapsulant 22a is made of EVA).  

Regarding claim 22 Ito discloses a solar cell string of a photovoltaic module, comprising: 
a plurality of solar cells, the solar cells being connected in series by a first electric conductor on a first side, and a second electric conductor on a second side (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cell array 62 comprises a plurality of five strings with cells interconnected on front sides by metal wires 11 and on back sides by metal film 12), a cross-sectional area of the first electric conductor being smaller than a cross- sectional area of the second electric conductor (Pages 16-17 Lines 630-636, 649-680, Figs. 19-22 see: in Example 3 seven metal wires 11 having a diameter of 0.2 mm each and thus a combined cross sectional area of ~0.22 mm2 (0.12*π*7) and metal film 12 having a width of 10 mm and thickness of 0.05 mm has a cross sectional area of 0.50 mm2 (10*0.05) thus the cross sectional area of the metal wires 11 is smaller than that of the metal film 12), the plurality of solar cells being so positioned as to form a plurality of gap areas (Figs. 17-22 see: gap areas formed between adjacent interconnected solar cells 10n and 10p and gap areas formed between adjacent strings 
Ito does not explicitly disclose wherein the plurality of solar cells of the solar cell string are cut solar cells.
Ito teaches the first electric conductor on the front sides of the solar cells can made reflective to reflect light towards the solar cells to improve photovoltaic conversion efficiency (Page 9 Lines 363-367) but Ito does not explicitly disclose if said reflectivity can be the result of a reflective film on a surface of the first electric conductor.
Ito does not explicitly disclose the solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module.
Abe teaches a solar cell module where the solar cells are cut cells divided as half cells or as ¼ cells where Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).
Ito and Abe are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito to employ solar cells divided as half cells or as ¼ cells as the solar cells of Ito as taught by Abe (Abe, paras [0006]-[0009] of the description See Figs. 11-15) as Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).

Mitchell and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito in view of Mitchell to include a reflective film on a surface of the first electric conductors (wires 11) of Ito as taught by Mitchell (Mitchell, [0010], [0070], [0075], Figs. 2A, 2D and 2G see: wires 214 and 256D can include an added coating to enhance the optical reflective properties of the wires) for the express purpose of enhancing the optical reflective properties of the wires to more efficiently reflect light onto the solar cells as taught by Mitchell (Mitchell, [0070]).
Lee teaches a photovoltaic module including solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 500 between adjacent photovoltaic cells 400 have a reflective portion 700 arranged to reflect light back towards photovoltaic cells 400).
Lee and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Ito in view of Lee to include a reflective portion 

Regarding claim 23 modified Ito discloses the cut solar cell string of claim 22, wherein the plurality of cut solar cells in the cut solar cell string comprise P-type cells and N-type cells (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells n-type cells 10n and p-type cells 10p).  

Regarding claim 24 modified Ito discloses the cut solar cell string of claim 23, wherein the P-type cells and the N-type cells are arranged alternately (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells n-type cells 10n and p-type cells 10p arranged in an alternating manner).  

Regarding claim 25 modified Ito discloses the cut solar cell string of claim 23, wherein P-type cells and N-type cells that are adjacent to each other are connected to each other by the first electric conductor on front sides thereof and are connected to each other by the second electric conductor on back sides thereof (Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cells 10n and 10p interconnected over a front side by metal wires 11 and interconnected over a back side by metal film 12).  

Regarding claim 26 modified Ito discloses the cut solar cell string of claim 22, wherein the first electric conductor and the second electric conductor have different cross sections (Pages 16-17 Lines 649-680, Figs. 19-22 see: metal wires 11 and metal film 12 have different cross sections as metal wires 11 have a circular cross section and ribbon shaped metal film 12 has a rectangular cross section).  

Regarding claim 27 modified Ito discloses the cut solar cell string of claim 22, where the second electric conductor is a tin-coated copper strips (Pages 16-17 Lines 649-680, Figs. 19-22 see: metal film 12 comprises a tin (Sn)-plated copper foil) and Ito teaches the first electric conductor comprising a metal paste (Page 10 Line 406-415, Figs. 19-22 see: wires 11 include a metal paste to adhere them to solar cells).  

Regarding claim 28 modified Ito discloses the cut solar cell string of claim 22, and Abe further teaches wherein a cut solar cell of the plurality of cut solar cells is a half-cell or a 1/n-cell, wherein n is greater than or equal to 3 (Abe, paras [0006]-[0009] of the description See Figs. 11-15 see: cut cells divided as half cells or as ¼ cells).  

Regarding claim 29 modified Ito discloses the cut solar cell string of claim 22, and Abe further teaches wherein the plurality of cut solar cells have the same size (Abe, paras [0006]-[0009] of the description See Figs. 11-15 see: cut cells divided as half cells or as ¼ cells of the same size).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (WO 2018/142544A1, reference made to provided English machine translation), in further view of Abe et al (JP 2001-094127A, reference made to attached English machine translation) and in further view of Lee et al (US 2014/0007918)

Regarding claim 20 Ito discloses a method for fabricating a photovoltaic module, the method comprising: 
arranging a plurality of P-type solar cells and N-type solar cells alternately; connecting adjacent solar cells on front sides by using a first electric conductor; connecting the adjacent solar cells on back sides by using a second electric conductor; connecting the solar cells in series to form a solar cell string (Ito, Pages 16-17 Lines 649-680, Figs. 19-22 see: solar cell array 62 comprises a plurality of five strings with alternately arranged  n-type cells 10n and p-type cells 10p interconnected on front sides by metal wires 11 and on back sides by metal film 12); 
positioning the solar cells to form a plurality of gap areas (Figs. 17-22 see: gap areas formed between adjacent interconnected solar cells 10n and 10p and gap areas formed between adjacent strings of said solar cells, and gap areas formed at the periphery of the solar cell array 62 in the laminated body 64);
laying a surface glass layer, an upper encapsulation layer, a plurality of solar cell strings, a lower encapsulation layer, and a back plate sequentially from bottom to top to form a stack of component layers(Pages 16-17 Lines 649-680, Figs. 19-22 see: sequentially stacking glass substrate 21/encapsulant sheet 22a/solar cell array 62/encapsulant sheet 22a/backsheet 23); 

Ito does not explicitly disclose wherein the plurality of solar cells are cut cells and Ito does not explicitly disclose the solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module.
Abe teaches a solar cell module where the solar cells are cut cells divided as half cells or as ¼ cells where Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Ito to employ solar cells divided as half cells or as ¼ cells as taught by Abe (Abe, paras [0006]-[0009] of the description See Figs. 11-15) as Abe teaches this provides a more efficient use of the silicon wafers the cells are manufactured from and increases the filling rate of the module (Abe, paras [0006]-[0009] of the description See Figs. 11-15).
Lee teaches a photovoltaic module including solar cell gap areas increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 
Lee and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Ito in view of Lee to include a reflective portion in the solar cell gap areas of Ito as taught by Lee (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 500 between adjacent photovoltaic cells 400 have a reflective portion 700 arranged to reflect light back towards photovoltaic cells 400) for the express purpose of increasing reflection in the gap areas so as to reduce optical loss in the photovoltaic module in order to increase total conversion efficiency of the photovoltaic panel as taught by Lee (Lee, [0022]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (WO 2018/142544A1, reference made to provided English machine translation), in view of Abe et al (JP 2001-094127A, reference made to attached English machine translation) in view of Mitchell et al (US 2010/0200045) and in view of Lee et al (US 2014/0007918) as applied to claims 1, 6-10, 12, 14-16, and 22-29 above and in further view of Heislmair (US 2008/0202577).

Regarding claim 21, modified Ito disclose the apparatus according to claim 1, although modified Ito discloses the plurality of solar cell strings comprising a first solar cell string and a second solar cell string, modified Ito does not explicitly disclose cut 
Heislmair teaches forming solar cells for forming strings for photovoltaic solar cell modules where solar cell can be cut from a sheet of semiconductor material (silicon) into different sizes (areas) depending on the characteristics of the regions of the semiconductor material to provide cut solar cells of roughly equal current (Heislmair, [0026]-[0027], [0056], [0090]-[0095] see Figs. 1, 10A-10B and 11).
Heislmair and modified Ito are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Ito in view of Heislmair such that cut solar cells in the first solar cell string are selected and cut having a first size different than a second size of cut solar cells in the second solar cell string as Heislmair teaches cutting these solar cells to different sizes based on the measured properties of the semiconductor material said cells are cut from allows smaller differences in current capabilities relative to corresponding cells cut with equal size thus allowing better current matching between cells to avoid power losses from a current limiting cell (Heislmair, [0026]-[0027], [0056], [0090]-[0095] see Figs. 1, 10A-10B and 11).


Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.

“In fact, in affirmatively disclosing the use of small-sized solar cells to increase the filling rate and the packing density, both PVEducation and Abe teach away from the claimed use of cut cells to form gap areas to increase internal reflection and thereby reduce optical loss. As such, Applicant respectfully submits that PVEducation and Abe, either alone or in combination, do not teach or suggest the claimed subject matter”
Applicant’s arguments have been fully considered but are not found persuasive. Abe teaches that gap areas are formed in between the cut solar cells inside the PV module (Abe, Figs. 13-15 see: gaps or spaces formed between solar cells 9 in solar cell module 2), and although there are fewer gaps and potentially gaps of reduced size within the module, the gaps are still present as the solar cells are not physically touching. Nothing in the disclosure of Abe indicates a teaching away from using cut cells to form gap areas to increase internal reflection as claimed as gaps are still present in the module of Abe, or that the cut solar cells of Abe cannot be used in conjunction with a scheme where reflective material is disposed within the gap areas between solar cells to redirect light to the solar cells and reduce optical losses as taught by the prior art of Lee cited above (Lee, [0022], [0045], [0110]-[0111], Figs. 2, 3A-3E, 3G see: border zones 510 and gap zones 500 between adjacent photovoltaic cells 400 have a reflective portion 700 arranged to reflect light back towards photovoltaic cells 
Applicant’s further arguments to the prior art of Haga on pages 10-11 of the response dated 21 January 2021 have been fully considered but are moot in view of the new grounds of rejection set forth above.
Applicant’s further arguments and remarks presented in the response dated 21 January 2021 are believed moot as they either depend from arguments rebutted above, or are not directed to the present grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephens (US 4,313,023) teaches cut solar cells 40 (solar cells formed from cutting circular wafers in half) positioned in a solar cell module with light reflection surfaces 56 positioned in between gaps (land areas 18) formed between the cut solar cells that reflect light back towards the cut solar cells to reduce optical loss in the module in Figs. 1-2 and 5.
Haga (US 2010/0000595) teaches in Figs. 1, 4, and 7 a solar cell module having reflective coating (reflecting plate 12) provided over solar cell interconnects (wiring members 111) reflecting light back towards solar cells 10a and 10b.
US 2016/0268466) teaches a solar cell module in Figs. 2A-2B and 16-17 having light reflection members 30 and 300 positioned in gap areas of solar cells to reduce optical loss.
Meyer (US 2010/0131108) teaches in para [0136] and Fig. 8A a solar cell module having wire interconnects comprising a light reflecting film on a surface thereof to reflect light towards the solar cells.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726